Citation Nr: 1608672	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1. Entitlement to service connection for a bilateral shoulder disorder.

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Lincoln, Nebraska.

In April 2014, the Board remanded the case for further development and adjudicative action. The case has been returned to the Board for further appellate review.

In his October 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ). The Veteran canceled the hearing scheduled in October 2012withdrew his hearing request, and the record does not reflect that he has made a further request to reschedule the canceled hearing. See the January 2011 the VA 646 statement of accredited representative in appealed case.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's claimed bilateral shoulder disorder had its onset in service or is otherwise related to active duty, to include the reported in-service motorcycle accident.


2. The preponderance of the evidence is against a finding that the Veteran's claimed neck disorder had its onset in service or is otherwise related to active duty, to include the reported in-service motorcycle accident.

3. The preponderance of the evidence is against a finding that the Veteran's claimed back disorder had its onset in service or is otherwise related to active duty, to include the reported in-service motorcycle accident.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a bilateral shoulder disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 	
§§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria to establish service connection for a neck disorder are not met. 	
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria to establish service connection for a back disorder are not met. 	
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 	
38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in January 2008.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim, including obtaining the Veteran's service treatment records (STRs), pertinent post-service VA medical treatment records, private treatment records, and also affording him a VA examination in December 2010. 

In accordance with the April 2014 Board remand, the RO obtained missing STRs and military personnel records, and requested information regarding missing private treatment records. The RO requested that the Veteran submit an authorization and consent to release information in order to request medical records from Dr. S.S.; however, the Veteran did not respond. The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

A January 2008 response from the National Personnel Records Center (NPRC) indicated that there were no hospital records for the Veteran from the 67th Evacuation Hospital in Qui Nhon Vietnam. Under the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015). 

Merits of the Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a Veteran has served ninety days or more, certain chronic disabilities such as osteoarthritis may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1131, 1132, 1133; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). However, this presumption will be rebutted if there is affirmative evidence to the contrary. 	
38 C.F.R. § 3.307(d).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 	
§ 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013). In the instant case, the Veteran has diagnoses of osteoarthritis of the back, shoulders and neck. Therefore, service connection may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology after service.

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 	
6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,	
492 F.3d 1372, 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The medical evidence demonstrates that the Veteran has a bilateral shoulder disorder, currently diagnosed as a rotator cuff injury to the right shoulder and bursitis of the left shoulder. Additionally, the Veteran has degenerative disc disease of the lumbar spine and the cervical spine. See the December 2010 VA examination. Thus, the Veteran has current disabilities, and the first elements of his service connection claims are satisfied.

The Veteran contends that his bilateral shoulder, neck and back disorders are related to an in-service motor vehicle accident. See the November 2007 claim form. He contends that he had a concussion and was hospitalized for 4 days. Id. The Veteran's STRs indicate that the Veteran was struck by a motorcycle while on active duty in August 1969. Therefore, the second element for service connection is satisfied.

Next, the Board considers the evidence to determine the existence of a nexus between the Veteran's in-service accident and his current disorders. The Veteran is competent to provide these statements to the extent that they report what occurred during service. However, findings of competency and credibility are two distinct matters. After a careful review of the evidence, the Board finds that the Veteran's statements suggesting that his bilateral shoulder, neck and back disorders had onset in service are not credible. The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). In determining whether the lay statements are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs are negative for any complaints, treatments or diagnoses of any back, shoulder or neck disabilities. The November 1970 separation report of medical examination indicates that the clinical evaluation of the Veteran's upper extremities, lower extremities and spine, other musculoskeletal were all marked normal. Furthermore on the Veteran checked no for "painful or "trick shoulder or elbow" and "back trouble of any kind" on his November 1970 separation report of medical history. He also wrote that he "was in good health" to the best of his knowledge. The examining physician noted that the Veteran had a mild concussion in 1969 with no sequelae. 

To the extent that they reflect on the lack of continuing symptoms since the Veteran was discharged from active duty, the service treatment records are highly probative. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).
The Veteran's post-service private treatment records show that the Veteran's first noted complaint of shoulder pain was in 1993. See the July 1997 private treatment record. The Veteran was examined in July 1997, and the private physician noted that "there is no pain on deep palpation of the shoulders and has fairly good range of motion" and the impression was "probable bursitis of the shoulder." In May 2001, the Veteran complained that his shoulders hurt and the examiner noted stiffness on range of motion. In July 2001, the Veteran was diagnosed with a tear in the rotator cuff in his left shoulder. See the July 2001 private treatment records. In August 2004, the Veteran again visited his private physician. The examiner noted that the Veteran "has limitation in range of motion of the shoulders, left greater than right." The examiner further noted that the Veteran "can barely put his hand in the right hip pocket" and that "his right shoulder has some discomfort with abduction." 

In July 2001, the Veteran's back and neck pain were also noted. See the July 2001 private treatment records. The Veteran reported that his back hurt and he indicated that "he has had problems with his back "off and on" for quite some time which has gradually gotten worse." The Veteran stated that he could not think of a single event that caused the discomfort. The examiner noted that there was "marginal degenerative osteophyte formation likely representing early degenerative disc disease, but otherwise negative lumbar spine results." He also noted resolving degenerative disc disease of the back. The LSS (lumbar spinal stenosis) film showed lots of spurs and some degenerative disc disease. The examiner's impression was that there was degenerative disc disease of the back, osteoarthritis of the back with subsequent nerve irritation on the right, bursitis of the left shoulder, and possible torn rotator cuff of the right shoulder.

The Veteran also received VA medical treatment for his shoulders, back and neck. See the October 2008 through December 2009 VA treatment records. In October 2009, it was noted that the Veteran has chronic intermittent low back pain. 

The Veteran was afforded a VA examination in December 2010 to determine the etiology of his bilateral shoulder, neck and back disorders. The examiner noted that he reviewed the Veteran's claims file and medical record. The examiner also noted that the Veteran's bilateral shoulder pain had its onset in approximately 1990. He further noted that the Veteran initially noticed shoulder pain after coming home from work from the post office. As the pain persisted, the Veteran was seen by a private physician and radiographs noted that his bilateral shoulders were normal. However, he was later diagnosed with a rotator cuff injury to the right shoulder and bursitis of the left shoulder. 

Regarding the Veteran's cervical pain, the examiner noted the Veteran's allegation of initially noticing neck pain approximately 20 years previously and the Veteran's allegation that he since experienced neck tightness 1 to 3 times per week. 

The Veteran's lumbar pain was noted as also having its onset in 1990. The Veteran noticed some low back pain when he was bending over and reported a sudden onset of severe low back pain. The Veteran reported that on a day to day basis, the pain is a dull ache. 

Upon review of the claims file, including the medical records, and examining the Veteran, the examiner determined that the Veteran's bilateral shoulder pain was attributed to degenerative changes of the bilateral acromioclavicular joints, his neck pain was attributed to degenerative disc disease, and his back pain was also attributed to degenerative disc disease. He opined that none of these disorders were caused by or a result of the August 1969 in-service motorcycle accident. 

The examiner explained that the medical documentation shows that the Veteran  incurred a concussion following the August 1969 accident and the Veteran agreed that he had no other injuries or complaints at the time. Additionally, the Veteran's complaints of shoulder, neck and back pain began 20 years after discharge from service. He further stated that the plain films demonstrate degenerative disc disease and osteoarthritis in his neck and back, and degenerative changes of his bilateral acromioclavicular joints in his shoulders are causes for his symptoms, which are more likely due to the progression of aging. The examiner determined there is no documentation or timeline to support a finding that the Veteran's current complaints are related to service, to include his in-service accident.

Subsequent to the VA examination, the Veteran submitted a medical opinion from a private chiropractor who opined that "it is as likely as not, that [the Veteran's] neck pain and accompanied shoulder pain has largely, if not entirely, stemmed from an accident he acquired on August 24, 1969 while on active duty in Vietnam with the U.S. Army." See the December 2010 private medical statement. The examiner stated that he based his assessment on his physical examination, x-ray findings, and his experience and training as a Chiropractor. There is no indication that the examiner reviewed the Veteran's case file, nor was he aware of the Veteran's accurate medical history. 

The Board assigns the December 2010 VA opinion more probative weight than the December 2010 private medical statement. In arriving at the opinion that the bilateral shoulder, neck and back disorders are less likely related to service, the VA examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs, the VA treatment records and the private treatment records. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The private medical examiner provided an opinion of the symptomatology of the Veteran's current bilateral shoulder, neck and back disorders; however, he did not provide a medical rationale for his opinion. Additionally, it does not appear that she reviewed the Veteran's medical history. Furthermore, although he stated that he has seen the Veteran for spinal rehabilitative care, the record does not contain any evidence that he provided any treatment for the Veteran's disorders. 

The determination of a nexus is a medical matter. Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence does not indicate that symptoms of bilateral shoulder, neck and back injuries were chronic in service. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). In this case, the lay and medical evidence of record does not demonstrate that the Veteran's symptoms of bilateral shoulder, neck and back injuries have been continuous since separation from service in November 1970.

The Board has considered whether the Veteran's bilateral shoulder, neck and back disorders can be granted on a presumptive basis, as osteoarthritis is a disorder for which service connection is available if it manifests to a compensable degree within one year of separation from service. See 38 U.S.C.A. §1131; 38 C.F.R. §§ 3.307, 3.309(a). As noted above, the Veteran was not diagnosed with osteoarthritis within the first year after service, but more than two decades after separation of service.  Therefore, service connection for a bilateral shoulder, neck and back disorder is not available on a presumptive basis.

For these reasons, the Board finds that a preponderance of the evidence is against the claims of service connection for a bilateral shoulder, neck and back disorder, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application. See 	
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disorder is denied. 

Service connection for a neck disorder is denied. 

Service connection for a back disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


